PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,021,366
Issue Date: 2021 Jun 1
Application No. 16/894,205
Filing or 371(c) Date: 5 Jun 2020
Attorney Docket No. 2019P00177US 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(f) filed March 7, 2022, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On May 24, 2021, applicant submitted the initial petition and a $220 petition fee. On April 30, 2021, a certified copy of foreign application FR1906005, filed June 6, 2019, was filed. In the petition filed May 24, 2021, applicant explained that an interim copy of the priority document was submitted but was not properly identified as such.  On March 7, 2022, a renewed petition was filed accompanied by a request for a certificate of correction.

The Office finds that applicant made showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in this application. Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on June 5, 2020. 

As a certificate of correction correcting the priority claim was issued April 5, 2022, no further action is required in connection with this petition.
Any questions concerning this decision should be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET